 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   KRISTIN M. DAILY, State Bar No. 186103
     Supervising Deputy Attorney General
 3   WILLIAM H. DOWNER, State Bar No. 257644
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6120
 6    Fax: (916) 324-5567
      E-mail: William.Downer@doj.ca.gov
 7   Attorneys for Defendants Scott Lunardi, Kyle Foster
     and Robert Jones
 8
 9                           IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12
13   TIMOTHY LARIOS,                                       2:15-cv-02451-MCE-CMK

14                                          Plaintiff, STIPULATED REQUEST FOR ORDER
                                                       EXTENDING PAGE LIMITS FOR
15                 v.                                  SUMMARY JUDGMENT BRIEFS AND
                                                       ORDER THEREON
16
     SCOTT LUNARDI, ET AL.,                         Judge:        Hon. Morrison C. England, Jr.
17                                                  Trial Date:   None set.
                                        Defendants. Action Filed: November 24, 2015
18
19

20        The Defendants and Plaintiff (the parties) in the above-captioned case stipulate and agree as
21   follows:
22        1.    Defendants in this action plan to file a Motion for Summary Judgment, or in the
23   alternative, Motion for Summary Adjudication by October 7, 2019. This case involves two
24   causes of action brought under 42 U.S.C. § 1983 and California Civil Code § 52.1 asserted
25   against three individual defendants, Scott Lunardi, Kyle Foster, and Robert Jones. The central
26   question in this case is whether Defendants violated the Fourth Amendment of the United States
27   Constitution by inspecting Plaintiff Timothy Larios’s cell phone without obtaining a warrant.
28
                                                       1
                                 Stipulated Request for Order Extending Page Limits for Summary Judgment Briefs
                                                                  and Order Thereon (2:15-cv-02451-MCE-CMK)
 1         2.    This Court’s standing order has a page limit for points and authorities of twenty pages
 2   on all initial moving papers, twenty pages on oppositions, and ten pages for replies. The same
 3   order requires that request for page limit increases must be made in writing with a proposed order
 4   setting forth any and all reasons for an increase in page limit at least seven days prior to the filing
 5   of the motion.
 6         3.    Defendants Scott Lunardi, Kyle Foster, and Robert Jones are preparing to move for
 7   summary judgment. Although there are three individual defendants in the instant action, there is
 8   overlap in the claims asserted against them. It would be inefficient and a waste of judicial
 9   resources for Defendants to file three separate motions for summary judgment because the
10   motions would be needlessly repetitive. Accordingly, Defendants plan to consolidate their
11   respective arguments and evidence supporting summary judgment under one motion for summary
12   judgment. However, Defendants cannot adequately present their arguments and evidence, which
13   will need to detail a six month internal affairs investigation, within the twenty page limitation
14   imposed by this Court. Defendants anticipate that consolidating their arguments and evidence
15   supporting summary judgment under one motion—while maximizing efficiency and preservation
16   of judicial and state resources—will, however, necessitate an increase in the page limitation

17   imposed by this Court.
18         4.    In light of the nature of the issues that must be addressed in this motion, the number
19   of parties, and the volume of material facts that must be adduced in the motion, the parties agree

20   there is good cause to extend the page limits for the parties’ briefs. The parties agree Defendants
21   may file a combined Memorandum of Points and Authorities in support of their Motion for
22   Summary Judgment not to exceed thirty-five pages, and a reply brief not to exceed twenty pages.
23   The parties agree Plaintiff may file an opposition brief not to exceed thirty-five pages.
24         THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
25   parties, subject to the Court’s approval, that:
26   ///
27   ///
28
                                                         2
                                   Stipulated Request for Order Extending Page Limits for Summary Judgment Briefs
                                                                    and Order Thereon (2:15-cv-02451-MCE-CMK)
 1         Defendants’ Memorandum of Points and Authorities in support of their Motion for
 2   Summary Judgment shall not exceed thirty-five pages, and a reply brief shall not exceed twenty
 3   pages, and Plaintiff’s opposition brief shall not exceed thirty-five pages.
 4
 5   Dated: September 27, 2019                              Respectfully submitted,

 6                                                          XAVIER BECERRA
                                                            Attorney General of California
 7                                                          KRISTIN M. DAILY
                                                            Supervising Deputy Attorney General
 8
 9
                                                            /s/ William H. Downer
10
                                                            WILLIAM H. DOWNER
11                                                          Deputy Attorney General
                                                            Attorneys for Defendants
12
13
14   Dated: September 27, 2019                              MICHAEL ACKERMAN
                                                            Michael Ackerman Law Office
15                                                          ANTHONY BOSKOVICH
                                                            The Law Offices of Anthony Boskovich
16

17
                                                            /s/ Michael Ackerman, as authorized on
18                                                                                        9/27/19

19                                                          MICHAEL ACKERMAN
                                                            Attorneys for Plaintiff
20
21
            IT IS SO ORDERED.
22
     Dated: September 30, 2019
23
24
25
26
27
28
                                                        3
                                  Stipulated Request for Order Extending Page Limits for Summary Judgment Briefs
                                                                   and Order Thereon (2:15-cv-02451-MCE-CMK)
